     Case 4:19-cr-00679 Document 25-1 Filed on 10/01/19 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
       v.                                      §        Criminal No. 4:19-cr-679
                                               §
STEVEN INBODY and                              §
HOAI-HUONG TRUONG,                             §
                                               §
                         Defendants.           §

                      PROPOSED DISCOVERY PROTECTIVE ORDER

          Before the Court is the United States’ motion for a protective order limiting the disclosure

of discovery materials. The Court finds that good cause has been established to restrict disclosure

and handling of discovery in this case and that the proposed protective order is a reasonable

measure that protects the rights of the defendants, the public, and witnesses involved in this case.

          IT IS ORDERED that the motion is GRANTED.

          IT IS FURTHER ORDERED that without the consent of the United States or approval

from the Court, the discovery and information therein may only be used in connection with the

litigation of this case and for no other purpose.

          IT IS FURTHER ORDERED that without authorization of the Court, the discovery

made available by the United States to the Defendants and their attorneys of record is not to be

disclosed or disseminated to anyone other than the Defendants; defense counsel; potential defense

witnesses; and members of the defense team, including defense investigators, paralegals, expert

witnesses, and other individuals necessary for assisting defense in the preparation and trial of this

matter.

          IT IS FURTHER ORDERED that the Defendants will be permitted to view discovery

that contains unredacted personal health and identifying information of individuals who are not

                                                    1
     Case 4:19-cr-00679 Document 25-1 Filed on 10/01/19 in TXSD Page 2 of 3



parties to the case, personal financial information, sensitive information related to the identities of

confidential human sources, references to witnesses and unindicted individuals or entities, or

information concerning ongoing investigations (collectively, “Sensitive Discovery”) only the

presence of their attorneys of record, defense investigators, or the staff of their attorneys. Copies

of Sensitive Discovery shall not be disseminated to, or by, the Defendants.

         IT IS FURTHER ORDERED that prior to providing discovery, defense counsel is

required to provide a copy of this Protective Order to the individual receiving discovery and obtain

written acknowledgement that the individual is bound by the terms and conditions of this

Protective Order. The written consent need not be disclosed or produced to the United States

unless ordered by the Court.

         IT IS FURTHER ORDERED that in the event a Defendant seeks to use or attach the

discovery material in any court filing, at trial, or in another hearing in this matter, any filings shall

comply with Rule 49.1 of the Federal Rules of Criminal Procedure and the electronic filing policies

and procedures of the United States District Court for the Southern District of Texas.

         IT IS FURTHER ORDERED that any filing that contains the names of confidential

sources and undercover agents shall be filed under seal and shall remain sealed until otherwise

ordered by this Court.

         IT IS FURTHER ORDERED that at the close of this case, defense counsel shall return

the Sensitive Discovery to the Department of Justice, Criminal Division, Fraud Section, or

otherwise certify that the material has been destroyed.

         IT IS FURTHER ORDERED that in the event that a Defendant substitutes counsel,

defense counsel agrees to withhold discovery from new counsel unless and until substituted

counsel agrees also to be bound by the Protective Order.



                                                   2
     Case 4:19-cr-00679 Document 25-1 Filed on 10/01/19 in TXSD Page 3 of 3



        IT IS FURTHER ORDERED that the Protective Order does not limit employees of the

Department of Justice from disclosing discovery to members of the Department of Justice, United

States Attorney’s Office, enforcement agencies, the Court, and defense counsel, as necessary to

comply with the government’s discovery obligations.

        IT IS FURTHER ORDERED that any person who willfully violates this order may be

held in contempt of court and may be subject to monetary or other sanctions as deemed appropriate

by this Court.

        SIGNED in Houston, Texas, on this             ___________         day of 2019.




                                                            The Honorable Vanessa D. Gilmore
                                                            United States District Court Judge




                                               3
